DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 2, and 5-18, the cancellation of claims 3 and 4, and the addition of new claim 19.
Claim Objections
Claims 1, 11, 13, 14, and 17 are objected to because of the following informalities:  
In regards to claim 1, lines 21 and 22, the phrase “a fishmouth of the locking mechanism” should be changed to “a fish mouth associated with the locking mechanism”
In regards to claim 11, line 2, the phrase “impact the pawl” should be changed to “impact the closing lever,” and in line 3, the phrase “impact the closing lever” should be changed to “impact the pawl.”
In regards to claims 13, lines 2 and 3, the phrase “are impacted” should be changed to “are directly impacted” so as to correspond with the amended language of claim 1.
In regards to claim 14, lines 2 and 3, the phrase “is impacted” should be changed to “is directly impacted,” and in line 3, the phrase “are impacted” should be changed to “are directly impacted” so as to correspond with the amended language of claim 1.
In regards to claim 17, line 3, the word “further” should be inserted before the word “includes.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 21 and 22, it is unclear how the fish mouth is part of the locking mechanism.  Specifically, the specification discusses the fish mouth on Page 8, lines 5-7, as being part of the lock case 5a, 5b, and not the locking mechanism.  For 
In regards to claim 11, it is unclear how the locking actuator is configured to impact the pawl and the unlocking/opening actuator is configured to impact the closing lever, when it is understood from the specification that the locking actuator is configured to impact the locking lever and the unlocking/opening actuator is configured to impact the pawl, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US-4762348).
In regards to claim 1, Matsumoto discloses a motor vehicle lock for a tailgate, the motor vehicle door lock comprising: a locking mechanism having a rotary latch 14 and a pawl 16; an unlocking/opening actuator 40 for the locking mechanism, a locking actuator 39 for the locking mechanism, a closing lever 19 engageable between the locking actuator and the locking mechanism, at least one sensor SS1 and SS2 configured to query a position of the rotary latch, wherein the at least one sensor is arranged at a distance from a locking mechanism plane (the locking mechanism plane being the plane in which the rotary latch and pawl move when they are mounted to a 

    PNG
    media_image1.png
    847
    591
    media_image1.png
    Greyscale

In regards to claim 2, Matsumoto discloses that the actuating element is configured as an actuating cam (portions 21 and 22 form a cam as a unit, Col. 4, line 9) non-rotatably attached to the rotary latch (attached to move together with the rotary latch via the body of closing lever 19).
In regards to claim 5, Matsumoto discloses that the actuating element and the at least one sensor are covered by a housing 41 (covered at least from view in Figure 4).
In regards to claim 6
In regards to claim 8, Matsumoto discloses that both of the unlocking/opening actuator and the locking actuator are configured in a modular manner (the actuators are single components, and therefore, modular for attachment to other components of the device, Figures 3 and 4).
In regards to claim 9, Matsumoto discloses that both of the unlocking/opening actuator and the locking actuator are detachably attached to a lock case 24 (capable of being detached, Figure 4).
In regards to claim 10, Matsumoto discloses that both the unlocking/opening actuator and the locking actuator being arranged on an L-shank 24 of a lock case (plate shown in Figure 6 above, component 41, and component 24 as a unit, Figure 4), which is L-shaped in cross-section (when taking Figure 4 and bisecting it at the dashed line shown in Figure 4 below, viewing from above, the plate and components 24 and 41 are connected to form a L-shape cross-section since the plate extends into the page in Figure 4 and components 24 and 41 extend parallel to the page or perpendicular to the plate in Figure 4), wherein another L-shank of the lock case (shank formed by the plate shown in Figure 6 above) supports the locking mechanism and the at least one sensor (directly or indirectly supports the locking mechanism and the at least one sensor (Figures 5 and 6).

    PNG
    media_image2.png
    658
    887
    media_image2.png
    Greyscale

In regards to claim 11, Matsumoto discloses that the locking actuator is configured to impact the closing lever (impact the closing lever 19 via lever 42, Col. 5, lines 15-30) and the unlocking/opening actuator is configured to impact the pawl via a connecting means 47, 49, 20 (Col. 5, line 48 – Col. 6, line 4).
In regards to claim 12, Matsumoto discloses that the at least one sensor includes two sensors SS1 and SS2.
In regards to claim 13, Matsumoto discloses that the two sensors, during a closing operation of the locking mechanism, are directly impacted in sequence by the actuating element (the arms of the two sensors remain in contact or remain impacted by the actuating element as the closing lever 19 rotates from the open position to the full-
In regards to claim 14, Matsumoto discloses that depending on whether a first sensor SS1 or a second sensor SS2 of the two sensors is directly impacted by the actuating element or whether both of the two sensors are directly impacted by the actuating element, the locking mechanism is movable to different functional states including “open,” “start of closing,” and “end of closing”/”closed” (states corresponding to open position, half-latched position, and full-latched position in Figure 5, Col. 8, line 1-Col. 9, line 14).
 In regards to claims 15 and 16, Matsumoto discloses that the at least one sensor is configured as at least one micro-switch (sensor or switch, Col. 4, lines 5-20, and the switches SS1 and SS2 being considered as micro-switches because each is relatively small, Figure 5).
In regards to claim 17, Matsumoto discloses that the mounting plate is attached to a lock case 24, and the motor vehicle door lock further includes a housing 41 attached to the mounting plate that is configured to at least partially enclose the actuating element and the at least one sensor relative to the mounting plate (at least partially encloses the actuating element and the at least one sensor since neither of these components are visible in Figure 4).
In regards to claim 18, Matsumoto discloses a motor vehicle door lock for a tailgate, the motor vehicle door lock comprising: a locking mechanism having a rotary latch 14 and a pawl 16, the locking mechanism being mounted to a lock case (plate shown in Figure 6 above), an unlocking/opening actuator 40 for the locking mechanism, 1 and SS2 configured to query a position of the rotary latch, wherein the at least one sensor is arranged at a distance from a locking mechanism plane (the locking mechanism plane being the plane in which the rotary latch and pawl move when they are mounted to a second side of the mounting plate 12, as shown in Figure 6, with the at least one sensor distanced or spaced from this plane because the at least one sensor is mounted on a first side of the mounting plate, as shown in Figure 5) and protected in a lock interior (interior or internal space of the lock as a whole, and protected by at least a portion of the lock because the at least one sensor is not visible in Figures 3 and 4), an actuating element (cam portions 21 and 22 as a unit) configured to follow movement of the rotary latch, wherein the at least one sensor is arranged on a mounting plate 12 attached to the lock case, wherein the locking mechanism is interposed between the mounting plate and the lock case (apparent from Figure 6 that the lock case covers the locking mechanism, which is mounted to the mounting plate, such that the locking mechanism is between the mounting plate and the lock case), and a housing 24, 41 attached to the mounting plate that is configured to at least partially enclose the actuating element and the at least one sensor relative to the mounting plate (at least partially encloses the actuating element and the at least one sensor since neither of these components are visible in Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-4762348) in view of Machida et al. (US Pub. No. 2016/0145913).  Matsumoto discloses the motor vehicle door lock as applied to claim 1 above, with the housing accommodating the actuating element and the at least one sensor relative to the mounting plate (the actuating element and the at least one sensor are located within the confines of the housing since they are not visible in Figure 4), but fails to disclose that the housing includes a reach-through slot for at least a portion of the actuating element.  Machida et al. teaches a housing (see Figure 3 below) accommodating mechanical components and includes a reach-through slot (See Figure 3 below) for at least a portion of one of the mechanical components (see Figure 3 below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the housing of Matsumoto such that it includes a reach-through slot for portion 19a of the lever 19 integral with the actuating element so that the actuating element and lever 19 are protected, but portion 19a can still be actuated by contact portion 42a of lever 42 (Col. 5, lines 31-39).

    PNG
    media_image3.png
    829
    1038
    media_image3.png
    Greyscale

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-4762348) in view of Hanaki et al. (US Pub. No. 2014/0070549).  Matsumoto discloses the motor vehicle door lock as applied to claim 1 above, with the rotary latch and closing lever being spaced along the common axis (Figures 5 and 6), and the actuating element being integral with the closing lever.  Matsumoto fails to disclose that the actuating element is a component separate from the closing lever and is spaced along the common axis with the rotary latch and the closing lever.  Hanaki et al. teaches a rotary latch 7, a closing lever 11, and an actuating element 10 being separate components spaced along a common axis (axis through shaft 6, Figures 3, 4, and 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the actuating element of Matsumoto .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous office action (except those maintained above) are withdrawn.
In light of applicant’s further amendments, new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 6, 2021